Citation Nr: 1520395	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an extraschedular evaluation for residuals of a service connected stress fracture of the right hip.

2.  Entitlement to an extraschedular evaluation for service connected residuals of a stress fracture of the left hip.

3.  Entitlement to an extraschedular evaluation for service-connected residuals of a stress fracture of the right tibia.

4.  Entitlement to an extraschedular evaluation for service-connected residuals of a stress fracture of the left tibia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1984.

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a June 2014 decision, the Board issued a decision denying increased ratings on either a schedular or extraschedular basis for each of the issues captioned on the first page.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  

In a February 2015 Joint Motion for Remand (JMR), the Court affirmed the schedular increased rating issues, specifying that it was not disturbing those dispositions; therefore, the assigned schedular ratings are not currently on appeal.  The Court vacated the Board decision as to the issue of extraschedular consideration and remanded the issue to the Board for further action consistent with the JMR.  The Court found that the Board did not provide adequate reasons and bases as to whether referral for consideration of an extraschedular rating was warranted for the Veteran's service connected disabilities, with the exception of her service-connected ganglion cyst.    


FINDINGS OF FACT

1.  The record reflects that the Veteran's right and left hip disabilities do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria; she has not required frequent hospitalization for her service-connected bilateral hip disability, and the manifestations of the disability are not in excess of those contemplated by the assigned schedular rating; further, there is no indication in the record that the average impairment from the disability is in excess of that contemplated by the currently assigned rating.

2.  The record reflects that the Veteran's right and left tibia disabilities do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria; she has not required frequent hospitalization for her service-connected bilateral tibia disability, and the manifestations of the disability are not in excess of those contemplated by the assigned schedular rating; further, there is no indication in the record that the average impairment from the disability is in excess of that contemplated by the currently assigned rating.


CONCLUSIONS OF LAW

1.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for the right hip disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b) (2014).

2.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for the left hip disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b) (2014).

3.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for the right tibia disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b) (2014).

4.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for the left tibia disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board's June 2014 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not overturned or even challenged on appeal.  Moreover, the Court informed the Veteran that she was free to submit additional evidence and argument on the remanded matter, and that the Board must consider any such evidence or argument provided.

In April 2015, VA sent the Veteran notice that a decision had been made by the Court on her appeal, that an issue had been remanded, and that she had 90 days in which to submit additional evidence and/or argument.  The Board notes that the Veteran did not submit any additional evidence.

As such, there remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a). Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Extraschedular Consideration

The Court's February 2015 decision found that the Board did not provide adequate reasons and bases as to whether referral for consideration of an extraschedular rating was warranted for the Veteran's service connected disabilities.  In doing so, the Court stated that the Board failed to address the fact that the Veteran used a cane due to her disabilities, and her January 2010 statement asserting that she had difficulty standing, walking and sitting for long periods of time.  In sum, the Court instructed the Board to adequately address whether the Veteran's disability picture for the service connected disabilities was contemplated by the rating schedule, specifically addressing the above considerations.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In the February 2015 JMR, the parties to the JMR observed that the Veteran had reported using a cane as a result of her disabilities and that she submitted a January 2010 statement in which she asserted that she had difficulty standing, walking or sitting for any length of time.  Based on these finding, the parties remanded the Veteran's appeal to the Board for a determination of whether such findings warranted referral for consideration of an extraschedular rating.

The Board will endeavor to do so below.  However, as finder of fact, the Board ultimately finds that the Veteran's service connected disabilities (hip and tibial disabilities) are not so unique or unusual as to require referral for extraschedular consideration, even acknowledging her occasional need for a cane and in spite of the difficulty her service connected disabilities cause with walking, sitting, and standing.

While the schedular ratings are no longer on appeal, the discussion of whether referral for consideration of an extraschedular rating is warranted must begin with the schedular ratings that are assigned.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Looking to the portion of the Board decision that was affirmed, the schedular ratings that were considered with regard to the Veteran's hip included Diagnostic Code 5010, and Diagnostic Code 5255.

Under Diagnostic Code 5010, arthritis due to trauma, is rated based on limitation of motion of the affected parts, which must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2013). 

The Board also considered, several other Diagnostic Codes.

Diagnostic Code 5251 provides a 10 percent rating when limitation of extension of the thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2013).

Under Diagnostic Code 5252, ratings for limitation of flexion of the thigh are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; flexion limited to 20 degrees is 30 percent rating; and flexion is limited to 10 degrees is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254. 

With regard to the Veteran's bilateral tibial disorders, she was rated under Diagnostic Code 5262, which provides a 10 percent rating for impairment of the tibia and fibula by malunion with slight knee or ankle disability.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.   A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

The Board also notes that it is the professed intent of the Rating Schedule to recognize actually painful, unstable or malaligned joints, due to healed injury.  38 C.F.R. § 4.59.  Moreover, case law dictates that painful motion should be considered in determining whether a higher rating is warranted.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Having reviewed the evidence of record, the Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities under are adequate in this case, as they fully describe, or take into account, the symptoms caused by the Veteran's service connected disabilities on appeal.  The Veteran's primary symptoms, as recorded in treatment records, examination reports, and statements, with regard to her bilateral hip and tibia disabilities are pain, limitation of motion, stiffness, heat, instability, weakness and fatiguability, all of which have been specifically contemplated within the confines of the schedular ratings that were assigned.  

One of the reasons considers the symptoms to have been contemplated within the application of the aforecited Diagnostic Codes is that VA regulations mandate consideration and application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as precedential Court decisions such as DeLuca v. Brown, 8 Vet. App. 202 (1995), and in so doing symptoms that are not specifically enumerated in the schedular rating criteria are actually contemplated in the assignment of the schedular rating.  For example, DeLuca directs that while the schedular rating code only speaks of limitation of motion, that other factors that functionally limit range of motion should also be considered.  These would include symptoms such as pain, stiffness,  weakness and fatigability.
At the Veteran's VA examination in August 2009 she reported that she used a cane, crutches, or a wheelchair to assist her in ambulation, specifically to walk and for stability; the assistive devices were found to be primarily used as a result of her hip disabilities.  

The Board acknowledges the insinuation by the parties to the JMR that the need to use an assistive device as a result of her bilateral hip and tibial disabilities is not specifically enumerated by the rating criteria.  Likewise, difficulty sitting, standing and/or walking are also not specifically enumerated in the schedular rating criteria.  The Board does not disagree that cane use and walking or sitting problems are not listed in the schedular rating criteria.  However, these unfortunate realities do not render the Veteran's service connected disabilities unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of a cane would be expected if a person was experiencing significant pain or instability in a joint of the lower extremity.  That is, it is not a unique or unusual result of lower extremity disabilities.  It may signal that a disability is more severe when a person requires the use of a cane, but the use of the cane is required because the symptoms of the disability have increased.  

This conclusion brings us to the second point that the use of an assistive device or cane is not a "symptom" of the Veteran's hip disability; rather, it is the result of hip/tibia symptoms such as pain and instability.  In other words, the Veteran uses a cane because of pain and instability in her hips, but pain and instability are symptoms that are specifically contemplated by the schedular rating criteria.  The same is true with limitations as to walking, sitting, or standing.  The Veteran has difficulty standing and walking because of an increase in pain or instability.  Here, there are higher schedular ratings that would take into account increased pain and/or instability.  As such, even though the Veteran does use a cane, and has trouble with walking, standing and sitting, the schedular rating criteria reasonably describe her symptomatology.  

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service connected disabilities, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence simply does not exhibit any of the governing norms.  First, the Veteran's hip and tibial disabilities have not required hospitalization.  There is no allegation to the contrary.

With regard to employment, it is clear that the Veteran's disabilities cause impairment.  The Veteran reported in her November 2000 VA examination that her hip made employment impossible.  However, at her more recent August 2009 examination the Veteran did not report that her disabilities limited her ability to gain employment and in a January 2010 statement she stated that her disabilities only limited her job choices.  Moreover, at the August 2009 VA examination, the examiner found that the Veteran's hips had a moderate impact on her occupation, which would appear to be well short of "marked" interference with employment that is contemplated when extraschedular cases are found.  The Board is not suggesting that the Veteran's lower extremity disabilities do not cause impairment.  Quite the contrary.  However, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  The impairment from the noted disabilities is what would be expected to merit the four 10 percent ratings that she is currently assigned for hip and tibial problems.  As such, referral for extraschedular consideration is not warranted.








ORDER

Referral for consideration of an extraschedular evaluation for residuals of a service connected stress fracture of the right hip is not warranted, and the appeal is denied.

Referral for consideration of an extraschedular evaluation for residuals of a service connected stress fracture of the left hip is not warranted, and the appeal is denied.

Referral for consideration of an extraschedular evaluation residuals of a service connected stress fracture of the right tibia is not warranted, and the appeal is denied.

Referral for consideration of an extraschedular evaluation residuals of a service connected stress fracture of the left tibia is not warranted, and the appeal is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


